*370SUMMARY ORDER
Plaintiff-appellant Diane Bess appeals from the district court’s grant of summary judgment dismissing Bess’s claims against defendant-appellee Praxair, Inc. (“Praxair”). Bess alleges that, while working as a nurse in 1996, she suffered injuries as a result of moving a defective oxygen transport cart manufactured by Praxair.
We assume the parties’ familiarity with the facts, the procedural history, and the issues on appeal.
Because Bess did not establish that it was reasonably probable that Praxair manufactured the cart that caused her injuries, the district court correctly granted summary judgment. See Healey v. Firestone Tire & Rubber Co., 87 N.Y.2d 596, 640 N.Y.S.2d 860, 663 N.E.2d 901, 903 (1996) (holding that, while the identity of the manufacturer of a defective product may be established by circumstantial evidence, that evidence “must establish that it is reasonably probable, not merely possible or evenly balanced, that the defendant was the source of the offending product”).
We have considered all of Bess’s contentions and find each of them to be without merit. Accordingly, we AFFIRM the judgment of the district court.